Case 4:20-cv-00062-JED-FHM Document 1 Filed in USDC ND/OK on 08/26/19 Page 1 of 25




    1   Matthew C. Helland, SBN 250451
        Helland@nka.com
    2   Daniel S. Brome, SBN 278915
        dbrome@nka.com
    3
        NICHOLS KASTER, LLP
    4   235 Montgomery Street, Suite 810
        San Francisco, CA 94104
    5   Telephone: (415) 277-7235
        Facsimile: (415) 277-7238
    6
        Nicholas Conlon, NJ Bar ID 34052013*
    7
        nicholasconlon@jtblawgroup.com
    8   Lotus Cannon, NY Bar ID 964031*
        lotus.cannon@jtblawgroup.com
    9   BROWN, LLC
        111 Town Square Place, Suite 400
   10   Jersey City, NJ 07310
   11   T: (877) 561-0000
        F: (855) 582-5297
   12   *Will seek Pro Hac Vice Admission

   13   ATTORNEYS FOR PLAINTIFFS AND
        OTHERS SIMILALY SITUATED
   14

   15                                  UNITED STATES DISTRICT COURT
                                     NORTHERN DISTRICT OF CALIFORNIA
   16
        Matthew Bromlow and Johnny Walters,               Civil Case No.:
   17   individually and on behalf of others similarly
        situated, and on behalf of the general public,    CLASS ACTION COMPLAINT
   18
                                                          (1) Minimum Wage (Cal. Labor Code §§
   19                  Plaintiffs,                        1182.11, 1194, et seq., IWC Wage Order
                                                          No. 9, Minimum Wage Order)
   20   vs.
                                                          (2) Failure to Provide Off-Duty Meal
   21   D & M Carriers, LLC dba Freymiller, and           Periods (Cal. Labor Code §§ 226.7, 512,
        DOES 1-10, inclusive,                             IWC Wage Order No. 9)
   22
                       Defendant.                         (3) Failure to Provide Off-Duty Paid
   23                                                     Rest Periods (Cal. Labor Code §§ 226.7,
                                                          IWC Wage Order No. 9)
   24
                                                          (4) Unlawful Deductions from Wages
   25                                                     (Cal. Labor Code § 221 and IWC Wage
                                                          Order No. 9, § 8)
   26
                                                          (5) Failure to Timely Provide Code-
   27                                                     Compliant Wage Statements (Cal. Labor
                                                          Code § 226)
   28


                                           CLASS ACTION COMPLAINT
Case 4:20-cv-00062-JED-FHM Document 1 Filed in USDC ND/OK on 08/26/19 Page 2 of 25




    1                                                             (6) Failure to Pay Earned Wages Upon
                                                                  Discharge, Waiting Time Penalties in
    2                                                             Violation of Labor Code §§ 201-203;

    3                                                             (7) Violations of the Unfair Competition
                                                                  Law (UCL) (Business & Professions
    4                                                             Code §§ 17200-09)

    5                                                             (8) Unreimbursed business expenses
                                                                  (Cal. Labor Code § 2802)
    6
                                                                  Jury Trial Demanded
    7

    8
                                          CLASS ACTION COMPLAINT
    9
               1.      This class action is brought by Plaintiffs Matthew Bromlow (“Bromlow”) and Johnny
   10
        Walters (“Walters”) (collectively, “Plaintiffs”), on behalf of themselves and all others similarly
   11
        situated by and through their attorneys Nichols Kaster LLP and Brown, LLC, against D & M Carriers,
   12
        LLC (doing business as Freymiller, hereinafter “Freymiller” or “Defendant”), to recover unpaid
   13
        minimum wages and other relief relating to violations of the California Labor Code and California’s
   14
        Industrial Welfare Commission Wage Order No. 9 (“IWC Wage Order No. 9”).
   15
               2.      Freymiller is in the business of transporting temperature-controlled freight, and
   16
        engaged Plaintiffs as truck drivers to provide transportation services for its customers.
   17
               3.      Freymiller classified some of its truck drivers, such as Plaintiff Walters, as
   18
        independent contractors, and others, such as Plaintiff Bromlow, as employees. Nevertheless,
   19
        Freymiller retained the right to exercise all necessary control over all Plaintiffs, such that Plaintiffs
   20
        were Freymiller’s employees under California law.
   21
               4.      Plaintiffs worked as truck drivers for Defendant and seek relief for violations of
   22
        California law arising out of Defendant’s policy of failing to pay minimum wage for all hours
   23
        worked; failing to provide off-duty meal periods; failing to permit and authorize paid, off-duty rest
   24
        periods; making unlawful deductions from wages; failing to provide accurate itemized wage
   25
        statements; failing to timely pay all wages due; and failing to reimburse all business expenses, all in
   26

   27

   28

                                                            2
                                              CLASS ACTION COMPLAINT
Case 4:20-cv-00062-JED-FHM Document 1 Filed in USDC ND/OK on 08/26/19 Page 3 of 25




    1 violation of the California Labor Code and California’s Industrial Welfare Commission Wage Order

    2 No. 9 (“IWC Wage Order No. 9”). 1

    3          5.      Through this action, Plaintiffs, on their own behalf and on behalf of two classes, seek

    4 unpaid minimum wages, liquidated damages, meal and rest period premiums, reimbursement of

    5 unlawful deductions from wages, penalties for failure to provide accurate wage statements, penalties

    6 for failure to timely pay all wages due, reimbursement of business expenses, restitution, interest, and

    7 attorneys’ fees and costs.

    8                                    JURISDICTION AND VENUE

    9          6.      This Court has original jurisdiction over this action pursuant to the Class Action
   10 Fairness Act (“CAFA”), 28 U.S.C. § 1332(d) because at least one member of Plaintiffs’ class is a

   11 citizen of a state different from Defendant, there are over 100 members in the putative class, and the

   12 amount in controversey exceeds $5,000,000.

   13          7.      This Court may properly maintain personal jurisdiction over Defendant because
   14 Defendant’s contacts with this state and this judicial district are sufficient for the exercise of

   15 jurisdiction over Defendant to comply with traditional notions of fair play and substantial justice.

   16          8.      Defendant’s contacts with this jurisdiction have been systemic and continuous. Both
   17 Plaintiffs Bromlow and Walters regularly drove to California during their time with Freymiller.

   18          9.      As set forth further below, all of Defendant’s truck drivers regularly drive in
   19 California, Defendant communicates with its truck drivers while they are driving through California,

   20 tracks truck drivers while they travel through California, and designates load pick-ups and drop-offs

   21 in California.

   22

   23

   24

   25
        1
   26   Plaintiffs are aware of the Grant of Petition of Determination of Preemption, issued December 28,
      2018 by the Federal Motor Carrier Safety Administration, finding that California’s meal and rest
   27 period laws are preempted by federal law. That Order is being challenged at the United States Court
      of Appeals for the Ninth Circuit in case number 18-73488. Plaintiffs believe it is appropriate to stay
   28 their meal and rest period claims pending that review.

                                                          3
                                            CLASS ACTION COMPLAINT
Case 4:20-cv-00062-JED-FHM Document 1 Filed in USDC ND/OK on 08/26/19 Page 4 of 25




    1          10.     All of the alleged wage and hour violations occurred as a result of Plaintiffs and Class

    2 members performing the work Defendant assigned them to complete in California, and all arise from

    3 Defendant’s conduct towards its drivers working in California.

    4          11.     Venue is proper in the Northern District of California pursuant to 28 U.S.C.

    5 §1391(b)(1) and (2) because a substantial part of the acts and/or omissions giving rise to the claims

    6 set forth herein occurred in this judicial district and Defendant is deemed to reside where it is subject

    7 to personal jurisdiction, rendering Defendant a resident of this judicial district.

    8          12.     Intradistrict Assignment. Pursuant to Local Rule 3-2 this matter should be assigned

    9 to the Oakland or San Francisco Divisions of the Northern District of California because this action
   10 arises in Alameda County.

   11                                                PARTIES

   12 Plaintiffs

   13          13.     Plaintiff Matthew Bromlow is an adult resident of Purcell, OK.

   14          14.     Plaintiff Bromlow worked for Defendant as a truck driver from approximately

   15 October 2016 to approximately March 2017. Plaintiff Bromlow was classified as an employee

   16 throughout this time. Defendant calls employee drivers, like Plaintiff Bromlow, “Company Drivers.”

   17          15.     While driving for Defendant, Plaintiff Bromlow drove to California regularly, at least

   18 once per month. Plaintiff Bromlow traveled through numerous destinations in California, including

   19 in the Central Valley, the San Francisco Bay Area, the Los Angeles area, and the Inland Empire.

   20 Plaintiff Bromlow traveled to locations in this district as part of his work for Defendant, including

   21 Fremont, Marina, and American Canyon. For example, on February 1, 2017, Plaintiff Bromlow made

   22 a stop in Fremont, California (Alameda County), and then drove to Marina, California (Monterey

   23 County) that same day. He then drove to Stockton, California. He made a stop there on February 2,

   24 2017. Plaintiff Bromlow then drove to American Canyon, California (Napa County) and made a stop

   25 that same day. Plaintiff’s trip sheets reflecting these trips are attached hereto as Exhibit A.

   26          16.     Plaintiff Bromlow regularly drove through California for more than five hours, and

   27 often for over eight hours. Plantiff Bromlow was required to remain in California overnight on trips

   28 he made to California. During these overnights, Plaintiff Bromlow remained in his truck.

                                                           4
                                             CLASS ACTION COMPLAINT
Case 4:20-cv-00062-JED-FHM Document 1 Filed in USDC ND/OK on 08/26/19 Page 5 of 25




    1            17.    Plaintiff Johnny Walters is an adult resident of Terra Haute, Indiana.

    2            18.    Plaintiff Walters worked for Defendant as a truck driver from approximately July 8,

    3 2018 through January 15, 2019. Plaintiff Walters was classified as an independent contractor

    4 throughout this time. Defendant called independent contractors, such as Plaintiff Walters, “Owner

    5 Operators.”

    6            19.    From approximately July 6, 2018 to July 8, 2018, Plaintiff Walters completed his

    7 training and orientation to become an Owner Operator. During this training period he was not paid

    8 any wages. On or around July 8, 2018, Plaintiff Walters became an Owner Operator, and Defendant

    9 began engaging him to provide temperature-controlled transportation services for Defendant’s
   10 customers. Throughtout his employment at Freymiller, Defendant exercised substantial control over

   11 Plaintiff Walters.

   12            20.    Plaintiff Walters drove for Defendant within the state of California regularly. While
   13 driving in California, Plaintiff traveled through Bakersfield, Los Angeles, Fontana, and San Diego.

   14 Plaintiff Walters regularly drove through California for more than five hours, and often for over eight

   15 hours. While he was completing assignments for Defendant, Plaintiff Walters often remained

   16 overnight in California.

   17            21.    Plaintiffs bring their class action on behalf of themselves and two classes of similarly
   18 situated individuals pursuant Fed. R. Civ. P. 23., as defined below.

   19            22.    At all relevant times, Defendant is, and has been, the “employer” of Plaintiffs and the
   20 Rule 23 California Classes within the meaning of California law.

   21 Defendant

   22            23.    Defendant Freymiller is an Oklahoma corporation.

   23            24.    Freymiller is in the business of delivering temperature-controlled freight across the

   24 United States. Freymiller began operating in 1968 when founder, Don Freymiller, “bought his first

   25 truck in an effort to better provide for his young family.” 2 “By 1980, Freymiller Trucking boasted

   26

   27   2
            https://www.freymiller.com/our-mission/
   28

                                                           5
                                              CLASS ACTION COMPLAINT
Case 4:20-cv-00062-JED-FHM Document 1 Filed in USDC ND/OK on 08/26/19 Page 6 of 25




    1 56 trucks and was exclusively devoted to hauling temperature-controlled freight.” 3 As of 2019,

    2 Freymiller calls itself North America’s leading trucking company, specializing in providing

    3 customers with the most reliable temperature-controlled equipment and time-sensitive transportation

    4 service in the trucking industry.

    5          25.    As part of its temperature-controlled transporation services, Freymiller offers its

    6 customers Refrigerated Truck Shipping and Intermodal Transporation Services, which include rail

    7 and truck service. Additionally, Freymiller’s logistic operations team provides its customers with

    8 24/7 support that includes updates on the location of each customer’s shipment and real-time data.

    9          26.    Freymiller hires and employs truck drivers in its temperature-controlled delivery
   10 operations. Freymiller differentiates between employees as either “Company Drivers” or “Owner

   11 Operators.”

   12          27.    Freymiller has a Lease Purchase program for Owner Operators “to get started in
   13 [their] own business.” 4 Freymiller advertises used trucks for purchase on “Heartland Used Truck

   14 Sales,” an organization affiliated with Freymiller. 5

   15          28.    Freymiller has a truck maintenance facility to provide repairs and servicing for its

   16 drivers’ trucks. The maintenance facility is open 7 days a week, 12 hours a day to keep “[their]

   17 equipment up and running.” 6

   18          29.    Under the title “Owner Operators,” Freymiller hires and employs truck drivers under

   19 an “independent contractor” arrangement. Freymiller assigns Owner Operators to pick up and drop

   20 off shipments in California, and to drive shipments through California. Freymiller communicates

   21 assigments to independent contractor drivers while they are on the road via a mobile communication

   22 system; communicates these messages to its drivers while they are in California; and tracks the

   23

   24

   25
        3
   26   Id.
        4
        https://www.drive4freymiller.com/lease-purchase/ (last visited on Aug. 6, 2019).
   27 5 https://www.sos.ok.gov/corp/corpInformation.aspx?id=3512278063 (last visited on Aug. 6, 2019)
      6
        https://www.freymiller.com/truckmaintenance/ (“Our shop is open 7 days a week, 12 hours a day
   28 to keep our equipment up and running.”) (Last visited on Aug. 5, 2019).

                                                          6
                                            CLASS ACTION COMPLAINT
Case 4:20-cv-00062-JED-FHM Document 1 Filed in USDC ND/OK on 08/26/19 Page 7 of 25




    1 movements of the independent contractor-driven trucks while they are in California using a software

    2 called “PeopleMap.”

    3          30.     Under the title “Company Drivers,” Freymiller hires and employs truck drivers as

    4 employees. Freymiller assigns Company Drivers to pick up and drop off shipments in California, and

    5 to drive shipments through California. Freymiller communicates assignments to employee drivers

    6 while they are on the road via a mobile communications sytem; communicates these messages to its

    7 drivers while they are in California; and tracks the movement of its employee-driven trucks using a

    8 software called “PeopleMap.”

    9          31.     Defendant Does 1-10, inclusive, are sued herein under fictitious names. Their true
   10 names and capacities are unknown to Plaintiffs. When their true names and capacities are ascertained,

   11 Plaintiffs will amend this complaint by inserting their true names and capacities herein. Plaintiffs are

   12 informed and believe and thereon allege that each of the fictitiously-named Defendants are

   13 responsible in some manner for the occurrences herein alleged, and that the damages of Plaintiffs

   14 and the putative class members herein alleged were proximately caused by such Defendants.

   15                                      FACTUAL ALLEGATIONS

   16          32.     At all relevant times, Defendant employs and has employed truck drivers. Some

   17 drivers, such as Plaintiff Bromlow, are classified as employees. Some drivers, such as Plaintiff

   18 Walters, are classified as independent contractors, but are in fact employees. Defendant’s truck

   19 drivers, whether classified as employees or independent contractors, are responsible for transporting

   20 temperature-controlled freight to and from Defendant’s designated pick-up and drop-off locations.

   21          33.     Defendant has engaged employee truck drivers, such as Plaintiff Bromlow, and calls

   22 these truck drivers “Company Drivers.” Defendant classifies these drivers as employees and deducts

   23 w-2 withholdings from their compensation.

   24          34.     Upon information and belief, Defendant has engaged independent contractor truck

   25 drivers, such as Plaintiff Walters. Defendant calls independent contractor drivers “Owner Operators.”

   26 Defendant retained the right to exercise, and did exercise, substantial control over independent

   27 contractor truck drivers, such as Plaintiff Walters.

   28

                                                          7
                                             CLASS ACTION COMPLAINT
Case 4:20-cv-00062-JED-FHM Document 1 Filed in USDC ND/OK on 08/26/19 Page 8 of 25




    1            35.   By way of example, Freymiller provides Owner Operators all their assignments and

    2 requires them to adhere to Freymiller’s operation procedures. There are times when Owner Operators

    3 have to wait for a pick-up, during which they are required by Freymiller to wait sometimes up to

    4 eight hours. Freymiller does not pay Owner Operators for the first two hours of this “Detention

    5 Period” 7 but will pay $20 an hour for every hour thereafter. Freymiller requires Owner Operators to

    6 take a 30-minute break after driving for the first 8-hour period and tracks the movements of the

    7 driver’s truck using a software called “PeopleMap” to make sure the Owner Operators have taken

    8 that break. Additionally, Freymiller provides trucks for sale and lease for Owner Operators.

    9            36.   Upon information and belief, Freymiller provides Owner Operators with a truck
   10 maintenance facility, a discounted fuel program, Qualcomm communication equipment, and paid

   11 permits. Additionally, Freymiller makes available physical damage, health, occupational/accidental,

   12 and bobtail insurances.

   13            37.   Upon information and belief, Freymiller performs recruitment, orientation, and
   14 training of all truck drivers, including those who go on to work as independent contractors. Freymiller

   15 uses a single application process for all prospective drivers. For example, Freymiller’s website has

   16 separate subpages under its “Apply Now” section for both “Company Drivers” 8 (i.e. employee

   17 drivers), and “Owner Operators” 9 (i.e. independent contractor drivers who have purchased and/or

   18 leased vehicles). Both subpages have an “Apply Now” button that links to the same application

   19 form. 10

   20            38.   Defendant requires both employee truck drivers and independent contractor truck

   21 drivers to complete assignments for Defendant’s customers. While executing these assignments,

   22 Defendant requires both employee and independent contractor drivers to adhere to company policies.

   23

   24

   25
        7
   26   Detention period is the time a truck driver has to wait for a load.
        8
        https://www.drive4freymiller.com/company-drivers/ (last visited Aug. 5, 2019).
   27 9 https://www.drive4freymiller.com/owner-operators/ (last visited Aug. 5, 2019).
      10
         https://intelliapp.driverapponline.com/c/freymiller?r=drive4freymiller.com&uri_b=ia_freymiller_
   28 186798748 (last visited Aug. 6, 2019).

                                                          8
                                            CLASS ACTION COMPLAINT
Case 4:20-cv-00062-JED-FHM Document 1 Filed in USDC ND/OK on 08/26/19 Page 9 of 25




    1          39.     Defendant requires both employee truck drivers and independent contractor truck

    2 drivers to log their activities on the Qualcomm system by specifying their “duty status” (driving,

    3 stopped, fueling, etc.), their arrival and departure times for all stops, and their “breaks.”

    4          40.     When Plaintiffs and other truck drivers deliver freight to and from destinations in

    5 California, they work more than six hours within the state of California, often remaining in California

    6 overnight. Defendant communicates with Plaintiffs and other drivers through the Qualcomm

    7 communication system while they are driving in California.

    8          41.     In order to provide its customers with their shipments’ locations and with real time

    9 data updates, Defendant tracks the movements of Plaintiffs and other truck drivers via a software
   10 called PeopleMap.

   11          42.     Defendant uses this tracking software to monitor Plaintiffs and truck drivers’ activities
   12 while they are on the road. For example, Defendant requires that both employee and independent

   13 contractor truck drivers take a 30-minute break at some point before they complete first 8-hour

   14 driving period. Via PeopleMap, Defendant is able to check whether its drivers are following this

   15 policy. If Plaintiffs and truck drivers do not go “Off-Duty” during this break, they will not get paid

   16 their remaining driving time.

   17          43.     Defendant had a policy of willfully and unlawfully paying Plaintiffs and other Rule
   18 23 California Class members a mileage rate only, without separate compensation for non-driving

   19 work activities, thereby failing to pay them the minimum wage for all hours worked, in violation of

   20 state law.

   21          44.     Specifically, and by way of example, Defendant’s mileage-based compensation
   22 scheme did not provide separate payments for Plaintiffs and Class members’ time spent fueling their

   23 trucks or for time spent performing required inspections. Additionally, Defendant required Plaintiffs

   24 and Class members to sweep their trucks out and wash them after deliveries, but did not compensate

   25 them separately for these work tasks.

   26          45.     Defendant also required that Plaintiffs and Class members stay with their truck while
   27 it was being loaded, but did not pay Plaintiffs or Class members for this work time unless the loading

   28 lasted more than two hours, and then Defendant only paid for any time beyond two hours.

                                                           9
                                             CLASS ACTION COMPLAINT
Case 4:20-cv-00062-JED-FHM Document 1 Filed in USDC ND/OK on 08/26/19 Page 10 of 25




     1          46.    Where Defendant required Plaintiffs and Class members to transport produce, they

     2 would often wait up to 6 hours for the truck to be a specific temperature before the shipment could

     3 be loaded. Defendant did not compensate Plaintiffs and Class members for this time, unless it

     4 exceeded two hours, and then Defendant only paid for any time beyond two hours.

     5          47.    Plaintiffs and Class members would have to wait up to 8 hours at the drop off

     6 destination for the loads they picked up, and were not compensated for any of this time. While they

     7 waited for a drop-off destination Plaintiffs and Class members were not allowed to leave their trucks.

     8 Plaintiffs performed these uncompensated work activities within the state of California.

     9          48.    Plaintiffs were responsible for their trucks during their non-driving time, including
    10 the time they were sleeping. When the truck was loaded, Plaintiffs and Class members were required

    11 to remain in the truck overnight. Defendant did not compensate Plaintiffs or Class members for any

    12 of this time.

    13          49.    Defendant’s policy was that Plaintiffs Bromlow and Walters and other direct
    14 employees were to take one 30-minute break before completing their first 8-hour driving period. As

    15 a result, Plaintiffs and Class members often drove over 6 hours in a day in the state of California

    16 without any breaks.

    17          50.    The truck drivers’ work is integral to Defendant’s business, as they transport
    18 temperature-controlled, time sensitive shipments, such as food, for Defendant’s customers to

    19 destinations designated by Defendant and its customers. Moreover, according to the Defendant’s

    20 website, Defendant has a reputation as the leader in temperature-controlled transportation services, a

    21 reputation that can only be maintained through the work of its truck drivers.

    22          51.    Defendant did not provide any extra compensation for time spent on breaks, even
    23 though Plaintiffs and Class members were responsible for their trucks during breaks, and therefore

    24 were not completely relieved from duty.

    25          52.    Defendant required that Plaintiffs and Class members take a 30-minute “Break,” but
    26 Defendant required that Plaintiffs and Class members fuel their trucks during this “Break” period.

    27 Thus, Plaintiffs and Class members took no break at all. By way of example, if Plaintiffs or Class

    28 members wanted to eat a meal, they still needed to remain near their truck at all times.

                                                         10
                                             CLASS ACTION COMPLAINT
Case 4:20-cv-00062-JED-FHM Document 1 Filed in USDC ND/OK on 08/26/19 Page 11 of 25




     1          53.     Defendant did not provide premium pay for missed meal or rest periods.

     2          54.     Defendant did not provide Plaintiffs and Class members with accurate pay stubs, and

     3 often would not provide them at all.

     4          55.     The pay stubs Defendant did provide Plaintiffs and Class members failed to disclose,

     5 among other things, the total hours worked and the applicable hourly rates. Plaintiffs and Class

     6 members submitted information regarding Detention Periods to Defendant, and Defendant did not

     7 provide Detention Period payments consistently.

     8          56.     Plaintiffs have left their employment with Defendant, but Defendant has not paid

     9 Plaintiffs all the wages due and owing, as outlined in this complaint.
    10          57.     Plaintiff Walters, and other independent contractor drivers, were not reimbursed for
    11 numerous business expenses incurred for their work for Defendant, including but not limited to the

    12 purchase and/or lease of vehicles; fuel, maintenance, oil changes, washes, and other vehicle operating

    13 costs; DOT inspections; motel costs for staying overnight during jobs; various forms of insurance;

    14 and cellular telephone expenses required by Defendant for receiving dispatch assignments and

    15 tracking progress.

    16          58.     Plaintiff Walters and other independent contractor drivers had a warranty on their
    17 trucks for protection in case of emergencies. However, Plaintiff Walters and the California

    18 Independent Contractor Class would have to pay the expenses the warranty was supposed to cover.

    19 If Defendant made any payments on the truck drivers’ behalf, Defendant would deduct its expenses

    20 from the truck drivers’ wages, sometimes not paying them any wages at all.

    21                                  CLASS ACTION ALLEGATIONS

    22          59.     Plaintiffs bring this action on behalf of themselves and as a class action on behalf of

    23 two classes of similarly situated truck drivers. These classes, collectively referred to as the “Rule 23

    24 California Classes,” include the “California Employee Class” and the “California Independent

    25 Contractor Class.” The “California Employee Class” is defined as:

    26          All current and former truck drivers employed by Defendant who drove within

    27          California for Defendant at any time during the applicable statutory period for the

    28          claims alleged in this complaint.

                                                          11
                                              CLASS ACTION COMPLAINT
Case 4:20-cv-00062-JED-FHM Document 1 Filed in USDC ND/OK on 08/26/19 Page 12 of 25




     1 The “California Independent Contractor Class” is defined as:

     2          All current and former truck drivers who performed services for Defendant under

     3          an independent contractor arrangement who drove within California for Defendant

     4          at any time during the applicable statutory period for the claims alleged in this

     5          complaint.

     6          60.    This action is properly brought as a class action pursuant to the class action procedures

     7 of Rule 23 of the Federal Rules of Civil Procedure.

     8          61.    The classes are so numerous that joinder of all members is impractical. While the

     9 exact number and identities of class members are unknown at this time, and can only be ascertained
    10 through appropriate discovery, Plaintiffs believe that there are at least fifty (50) members in each

    11 class.

    12          62.    This litigation is properly brought as a class action because of the existence of
    13 questions of fact and law common to Plaintiffs and other members of the class which predominate

    14 over any questions affecting only individual members, including:

    15                 a. Whether Defendant is liable to members of the classes described above for
    16                       violations of the applicable labor codes;
    17                 b. Whether Defendant failed to pay members of the classes described above for all
    18                       hours worked;
    19                 c. Whether Defendant failed to provide off-duty meal periods;
    20                 d. Whether Defendant failed to permit and authorize paid, off-duty rest periods;
    21                 e. Whether Defendant made unlawful deductions from wages;
    22                 f. Whether Defendant knowingly and intentionally failed to provide complete,
    23                       accurate wage statements;
    24                 g. Whether Defendant willfully failed to pay all wages due at termination of
    25                       employment;
    26                 h. Whether Defendant misclassified members of the California Independent
    27                       Contractor Class as independent contractors; and
    28

                                                            12
                                               CLASS ACTION COMPLAINT
Case 4:20-cv-00062-JED-FHM Document 1 Filed in USDC ND/OK on 08/26/19 Page 13 of 25




     1                   i. Whether Defendant improperly failed to reimburse business expenses to members

     2                      of the California Independent Contractor Class.

     3          63.      This litigation is properly brought as a class action because Plaintiffs’ claims are

     4 typical of the claims of the class members, inasmuch as all such claims arise from Defendant’s

     5 standard policies and practices, as alleged herein.

     6          64.      Plaintiff Walters was classified as an independent contractor, but he and all other

     7 members of the California Independent Contractor Class were employed by Defendant under

     8 California law.

     9          65.      Like all class members, Plaintiffs were damaged by Defendant’s system-wide policies
    10 and practices of failing to pay wages for all hours worked, failing to provide off-duty meal periods

    11 failing to permit and authorize paid, off-duty rest periods, and making unlawful deductions from

    12 wages, thus giving rise to legal remedies under applicable California labor law. Additionally, like

    13 other members of the California Independent Contractor Class, Plaintiff Walters was damaged by

    14 Defendant’s failure to reimburse all business expenses.

    15          66.      Plaintiffs have no interests antagonistic to the interests of other class members.
    16          67.      Plaintiffs are committed to the vigorous prosecution of this action and retained
    17 competent counsel experienced in class action litigation. Accordingly, Plaintiffs are adequate and

    18 will fairly and adequately protect the interests of the class.

    19          68.      A class action is an appropriate and superior method for the fair and efficient
    20 adjudication of the controversy, particularly in the context of wage and hour litigation where

    21 individual plaintiffs lack the financial resources to vigorously prosecute separate lawsuits in federal

    22 court against large corporate Defendants.

    23          69.      Class certification is also fair and efficient because prosecution of separate actions by
    24 individual class members would create a risk of differing adjudications with respect to such

    25 individual members of the classes, which as a practical matter may be dispositive of the interests of

    26 other members not parties to the adjudication, or substantially impair or impede their ability to protect

    27 their interests. Plaintiffs anticipate there will be no difficulty in the management of this litigation.

    28 This litigation presents claims under applicable state wage statutes of a type that have often been

                                                            13
                                               CLASS ACTION COMPLAINT
Case 4:20-cv-00062-JED-FHM Document 1 Filed in USDC ND/OK on 08/26/19 Page 14 of 25




     1 prosecuted on a class wide basis, and the manner of identifying the class members and providing any

     2 monetary relief to it can easily be effectuated from a review of Defendant’s records.

     3                                         CAUSES OF ACTION

     4                                      FIRST CAUSE OF ACTION

     5    Failure to pay Minimum Wage For All Hours Worked Under Cal. Labor Code §§ 1182.11,

     6                  1194, et seq. and IWC Wage Order No. 9, Minimum Wage Order

     7                        (On behalf of all Plaintiffs and the California Classes)

     8          70.     Plaintiffs re-allege and incorporate all previous paragraphs herein.

     9          71.     At all times relevant to this complaint, Labor Code §§ 1182.11, 1182.12 and 1197,
    10 IWC Wage Order No. 9, and the Wage Order 9 were in full force and effect and required that

    11 Defendant’s nonexempt employees receive the minimum wage for all hours worked in California

    12 irrespective of whether nominally paid on an hourly, piece rate, or any other basis, at the rate of $9.00

    13 per hour commencing July 1, 2014; $10.00 per hour commencing January 1, 2016; $10.50 per hour

    14 commencing January 1, 2017; $11.00 per hour commencing January 1, 2018; $12.00 per hour

    15 commencing January 1, 2019.

    16          72.     At various times throughout the relevant liability period, Defendant required Plaintiffs
    17 and other Rule 23 California Class members to perform various tasks and be subject to Defendant’s

    18 control without compensation. This uncompensated time included, but was not limited, to time

    19 performing pre-trip, post-trip and other inspections, cleaning and refueling the vehicle, on duty

    20 breaks, sleep time while maintaining responsibility for the truck, and time spent with the truck while

    21 it reached the appropriate temperatures, and time spent with the truck while it was being loaded and

    22 unloaded.

    23          73.     As a result of the mileage-rate system and failing to compensate Plaintiffs and other
    24 Rule 23 California Class members for all work activities, Defendant failed to pay Plaintiffs and other

    25 Rule 23 California Class members minimum wages for all hours worked, as required by law.

    26          74.     As a direct and proximate result of the acts and/or omissions of Defendant, Plaintiffs
    27 and other Rule 23 California Class members were deprived of minimum wages due in amounts to be

    28

                                                           14
                                              CLASS ACTION COMPLAINT
Case 4:20-cv-00062-JED-FHM Document 1 Filed in USDC ND/OK on 08/26/19 Page 15 of 25




     1 determined at trial, and to additional amounts as liquidated damages, pursuant to Labor Code §§ 1194

     2 and 1194.2.

     3          75.    By violating Labor Code §§ 1182.11, 1182.12 and 1197, and Wage Order No. 9,

     4 Defendant is also liable for reasonable attorneys’ fees and costs under Labor Code § 1194.

     5          76.    Plaintiffs request relief as described below.

     6                                   SECOND CAUSE OF ACTION

     7                              Failure to Provide Off-Duty Meal Periods

     8                       (On behalf of all Plaintiffs and the California Classes)

     9          77.    Plaintiffs re-allege and incorporate all previous paragraphs herein.
    10          78.    Plaintiffs and other Rule 23 California Class members regularly worked in excess of
    11 five (5) hours a day without taking at least a 30-minute meal period in which they were relieved of

    12 all duties, as required by Labor Code §§ 226.7 and 512, and IWC Wage Order No. 9, § 11(A).

    13 Plaintiffs and other Rule 23 California Class members also frequently worked in excess of 10 hours

    14 in a day without taking a second 30-minute meal period in which they were relieved of all duties.

    15          79.    Because Defendant failed to provide proper meal periods, Defendant is liable to
    16 Plaintiffs and other Rule 23 California Class members for one hour of additional pay at the regular

    17 rate of compensation for each workday that the proper meal periods were not provided, pursuant to

    18 Labor Code § 226.7(b) and IWC Wage Order No. 9 § 11(B).

    19          80.    Plaintiffs request relief as described below.
    20                                    THIRD CAUSE OF ACTION
    21                           Failure to Provide Off-Duty Paid Rest Periods

    22                       (On behalf of all Plaintiffs and the California Classes)

    23          81.    Plaintiffs re-allege and incorporate all previous paragraphs herein.

    24          82.    Plaintiffs and other Rule 23 California Class members regularly worked in excess of

    25 three and a half hours a day without being afforded at least a paid 10-minute rest period in which

    26 they were relieved of all duties, as required by Labor Code §§ 226.7, and IWC Wage Order No. 9, §

    27 12(A).

    28

                                                          15
                                             CLASS ACTION COMPLAINT
Case 4:20-cv-00062-JED-FHM Document 1 Filed in USDC ND/OK on 08/26/19 Page 16 of 25




     1          83.      Because Defendant failed to afford proper paid rest periods, Defendant is liable to

     2 Plaintiffs and other Rule 23 California Class members for one hour of additional pay at the regular

     3 rate of compensation for each workday that the proper rest periods were not provided, pursuant to

     4 Labor Code § 226.7(b) and IWC Wage Order No. 9, § 12(B).

     5          84.      Plaintiffs request relief as described below.

     6                                     FOURTH CAUSE OF ACTION

     7    Unlawful Deductions from Wages Pursuant Labor Code § 221 and IWC Wage Order No. 9

     8                         (On behalf of all Plaintiffs and the California Classes)

     9          85.      Plaintiffs re-allege and incorporate all previous paragraphs herein.
    10          86.      Defendant, in violation of Labor Code § 221 and IWC Wage Order No. 9, § 8, made
    11 unlawful deductions form Plaintiffs’ and other Rule 23 California Class members’ wages to cover

    12 Defendant’s ordinary business expenses including, but not limited to, rental car charges that

    13 Defendant had agreed to cover pursuant the warranty it provided its truck drivers, and withholding

    14 wages when Plaintiffs or Class Members did not log a “Break” before the end of their first 8-hour

    15 driving period.

    16          87.      Pursuant Labor Code § 221, Plaintiffs and Rule 23 Class members were injured
    17 when Defendant withheld wages owed to be paid to them through unlawful deductions.

    18          88.      Pursuant IWC Wage Order No. 9, § 8, Plaintiffs and Rule 23 Class Members were
    19 injured because Defendant made unlawful deductions by withholding wages for reasons unrelated

    20 to Plaintiffs or Class Members’ gross negligence, or dishonest or willful act.

    21          89.      Because Defendant made unlawful deductions from Plaintiffs and the Rule 23 Class
    22 members’ wages, it is liable to compensate them for the wages they should have been paid.

    23          90.      Plaintiffs request relief as described below.
    24                                       FIFTH CAUSE OF ACTION
    25   Failure to Timely Provide Code-Compliant Wage Statements Pursuant to Labor Code § 226

    26                         (On behalf of all Plaintiffs and the California Classes)

    27          91.      Plaintiffs re-allege and incorporate all previous paragraphs herein.

    28

                                                            16
                                               CLASS ACTION COMPLAINT
Case 4:20-cv-00062-JED-FHM Document 1 Filed in USDC ND/OK on 08/26/19 Page 17 of 25




     1         92.     Defendant, in violation of Labor Code § 226(a), knowingly and intentionally failed to

     2 furnish Plaintiffs and other Rule 23 California Class members with accurate, itemized wage

     3 statements showing all items required pursuant to said code section, including, but not limited to,

     4 total hours worked, rates of pay, and hours worked at each rate of pay.

     5         93.     Pursuant to Labor Code section 226(e)(2), Plaintiffs and class members suffered

     6 injury because, due to Defendant’s failure to provide the required information, Plaintiffs and other

     7 Rule 23 Class Members could not promptly and easily determine, among other things, their hours

     8 worked, rates of pay, and hours worked at each rate of pay.

     9         94.     Plaintiffs request relief as described below, including damages and/or penalties
    10 pursuant to Labor Code § 226(e)(1) for each violation by Defendant of Labor Code §226(a), an

    11 injunction requiring compliance with Labor Code § 226, and an award of reasonable attorneys’ fees

    12 and costs pursuant to Labor Code § 226(h).

    13                                    SIXTH CAUSE OF ACTION
    14       Late Pay and Waiting Time Penalties Pursuant to California Labor Code §§ 201-203

    15                       (On behalf of all Plaintiffs and the California Classes)

    16         95.     Plaintiffs re-allege and incorporate all previous paragraphs herein.

    17         96.     California Labor Code sections 201 and 202 require an employer to pay its

    18 employees all wages due within the time specified by law. Labor Code section 203 provides that if

    19 an employer willfully fails to pay such wages, the employer must continue to pay the subject

    20 employee’s wages until the back wages are paid in full or an action is commenced, up to a

    21 maximum of thirty days of wages.

    22         97.     Plaintiffs and other Class Members who ceased employment with Defendant are

    23 entitled to unpaid compensation, but to date have not received such compensation, more than 72

    24 hours after the cessation of their employment.

    25         98.     Defendant failed to pay the earned and unpaid wages of all Plaintiffs within 30 days

    26 from the time such wages should have been paid under Labor Code sections 201 and 202.

    27         99.     Defendant willfully failed to timely compensate Plaintiffs and other Class Members

    28 for all hours worked. As a result, Defendant is liable to Plaintiffs and other Class members whose

                                                         17
                                             CLASS ACTION COMPLAINT
Case 4:20-cv-00062-JED-FHM Document 1 Filed in USDC ND/OK on 08/26/19 Page 18 of 25




     1 employment ended within the year prior to the initial filing of this suit for waiting time penalties

     2 under California Labor Code section 203.

     3                                   SEVENTH CAUSE OF ACTION

     4                               Violations of the Unfair Competition Law

     5                        (On behalf of all Plaintiffs and the California Classes)

     6          100.    Plaintiffs re-allege and incorporate all previous paragraphs herein.

     7          101.    Business & Professions Code § 17200 prohibits unfair competition in the form of any

     8 unlawful, unfair, or fraudulent business act or practice.

     9          102.    Business & Professions Code § 17204 allows “any person acting for the interests of
    10 itself, its members or the general public” to prosecute a civil action for violation of the UCL.

    11          103.    Defendant committed unlawful, unfair, and/or fraudulent business acts and practices
    12 as defined by Business & Professions Code § 17200, by engaging in the following:

    13              a. failing to provide adequate, off-duty meal periods to Plaintiffs and other Rule 23
    14                  California Class members and failing to pay them premium pay for missed meal
    15                  periods;
    16              b. failing to permit and authorize adequate and paid off-duty rest periods to Plaintiffs
    17                  and other Rule 23 California Class members and failing to pay them premium pay for
    18                  missed/unpaid rest periods;
    19              c. failing to pay minimum wage compensation to Plaintiffs and other Rule 23 California
    20                  Class members for all hours worked; and
    21              d. making unlawful deductions for Plaintiffs and other Rule 23 Class members’ wages.
    22          104.    The violations of these laws serve as unlawful, unfair, and/or fraudulent predicate acts
    23 and practices for purposes of Business & Professions Code § 17200.

    24          105.    As a direct and proximate result of Defendant’s unlawful, unfair, and/or fraudulent
    25 acts and practices described herein, Defendant received and continues to hold ill-gotten gains

    26 belonging to Plaintiffs and other Rule 23 California Class members. As a direct and proximate result

    27 of Defendant’s unlawful business practices, Plaintiffs and other Rule 23 California Class members

    28 suffered economic injuries including, but not limited to, compensation for missed meal and rest

                                                           18
                                              CLASS ACTION COMPLAINT
Case 4:20-cv-00062-JED-FHM Document 1 Filed in USDC ND/OK on 08/26/19 Page 19 of 25




     1 periods and loss of minimum wages. Defendant has profited from its unlawful, unfair, and/or

     2 fraudulent acts and practices in the amount of that unpaid compensation and interest accrued by

     3 Plaintiffs and other Rule 23 California Class members.

     4          106.    Plaintiffs and other Rule 23 California Class members are entitled to restitution

     5 pursuant to Business & Professions Code §§ 17203 and 17208 for all unpaid minimum wages, missed

     6 meal and rest period compensation, and interest for four years prior to the filing of this action.

     7          107.    Plaintiffs’ success in this action will enforce important rights affecting the public

     8 interest. In this regard, Plaintiffs sue on behalf of the public as well as on behalf of themselves and

     9 others similarly situated. Plaintiffs seek and are entitled to reimbursement of unpaid compensation,
    10 declaratory relief, and any other appropriate remedy.

    11          108.    In order to prevent Defendant from profiting and benefiting from its wrongful and
    12 illegal acts and continuing those acts, the Court should issue an order requiring Defendant to restore

    13 such moneys in which Plaintiffs and other Rule 23 California Class members have an ownership

    14 interest, including the unpaid compensation complained of herein.

    15          109.    Plaintiffs have assumed the responsibility of enforcement of the laws and lawful
    16 claims specified herein. There is a financial burden incurred in pursuing this action which is in the

    17 public interest. Therefore, reasonable attorneys’ fees are appropriate pursuant to Code of Civil

    18 Procedure § 1021.5.

    19          110.    Pursuant to Business & Prof. Code §17203, Plaintiffs and other Rule 23 California
    20 Class members are entitled to: (a) restitution of money acquired by Defendant by means of their

    21 unfair business practices, in amounts not yet ascertained but to be ascertained at trial; and (b) a

    22 declaration that Defendant’s business practices were unfair within the meaning of the statute.

    23          111.    Plaintiffs request relief as described below.
    24                                        EIGHTH CAUSE OF ACTION
    25                 Unreimbursed Business Expenses Pursuant to California Labor Code § 2802

    26             (On behalf of Plaintiff Walters and the California Independent Contractor Class)

    27          112.    Plaintiffs re-allege and incorporate all previous paragraphs herein.

    28

                                                           19
                                              CLASS ACTION COMPLAINT
Case 4:20-cv-00062-JED-FHM Document 1 Filed in USDC ND/OK on 08/26/19 Page 20 of 25




     1          113.   While acting on the direct instruction of Defendant and discharging their duties for

     2 them, Plaintiff and other California Independent Contractor Class members incurred work-related

     3 expenses. Such expenses included but were not limited to the purchase and/or lease of vehicles; fuel,

     4 maintenance, oil changes, washes, and other vehicle operating costs; DOT inspections; motel costs

     5 for staying overnight during jobs; various forms of insurance; and cellular telephone expenses

     6 required by Defendant for receiving dispatch assignments and tracking progress.

     7          114.   Plaintiff Walters and other California Independent Contractor Class members

     8 incurred these substantial expenses and losses as a direct result of performing their job duties for

     9 Defendant.
    10          115.   Defendant failed to indemnify or adequately reimburse Plaintiff Walters and other
    11 California Independent Contractor Class members for these expenditures and losses. By requiring

    12 truck drivers to pay expenses and cover losses that they incurred in direct consequence of the

    13 discharge of their duties for Defendant and/or in obedience of Defendant’s direction, Defendant

    14 violated Labor Code § 2802.

    15          116.   As a result of unlawfully deducting wages and failing to reimburse Plaintiff Walters
    16 and other California Independent Contractor Class members, Defendant is also liable for reasonable

    17 attorneys’ fees and costs under Labor Code § 2802(c).

    18          117.   As a direct and proximate result of Defendant’s conduct, truck drivers suffered
    19 substantial losses, as well as pre-judgment interest, costs, and attorneys’ fees for the prosecution of

    20 this action.

    21          118.   Plaintiffs request relief as described below.
    22                                        PRAYER FOR RELIEF

    23          WHEREFORE, Plaintiffs, on behalf of themselves and those similarly situated, pray for

    24 judgment against Defendant as follows:

    25          a.     That the Court determine that this action may be maintained as a class action under

    26          Rule 23(b)(1) and (3) of the Federal Rules of Civil Procedure;

    27          b.     That Plaintiffs be designated as the representatives of the Rule 23 California Classes,

    28          and Plaintiffs’ Counsel be designated class counsel;

                                                          20
                                             CLASS ACTION COMPLAINT
Case 4:20-cv-00062-JED-FHM Document 1 Filed in USDC ND/OK on 08/26/19 Page 21 of 25




     1        c.     That Defendant be ordered and enjoined to pay damages and restitution to Plaintiffs

     2        and other Rule 23 California Class members due to Defendant’s unlawful activities, pursuant

     3        to California state law cited above;

     4        d.     That Defendant be further enjoined to cease and desist from unlawful activities in

     5        violation of state laws cited above;

     6        e.     Judgment that Defendant violated the Labor Code and IWC Wage Order No. 9 as to

     7        Plaintiffs and other Rule 23 California Class members by:

     8               1. Failing to pay at least the applicable minimum wage for all hours worked;

     9               2. Failing to provide 30-minute, off-duty meal periods to Plaintiffs and other Rule
    10                   23 California Class members;
    11               3. Failing to authorize or permit 10-minute, paid, duty-free rest periods to Plaintiffs
    12                   and other Rule 23 California Class members;
    13               4. Making unlawful deductions form Plaintiffs and the Rule 23 Class members’
    14                   wages;
    15               5. Failing to provide Plaintiffs and other Rule 23 California Class members with
    16                   itemized statements of showing all hours worked, rates of pay, and hours worked
    17                   at each rate of pay;
    18               6. Failing to pay all wages due and owing at the time of termination of employment,
    19                   resulting in unpaid waiting time penalties;
    20               7. Violating California Business & Professions Code sections 17200-17209, by
    21                   failing to provide off-duty meal periods and/or pay meal period compensation to
    22                   Plaintiffs and other Rule 23 California Class members, by failing to pay Plaintiffs
    23                   and other Rule 23 California Class members minimum wage compensation, and
    24                   by making unlawful deductions from wages earned by Plaintiffs and Rule 23
    25                   California Class members.
    26        f.     An award to Plaintiffs and other Rule 23 California Class members of unpaid
    27        minimum wage compensation, liquidated damages, penalties, and meal and rest period
    28        compensation, reimbursement of unlawful deductions made, including interest thereon,

                                                        21
                                            CLASS ACTION COMPLAINT
Case 4:20-cv-00062-JED-FHM Document 1 Filed in USDC ND/OK on 08/26/19 Page 22 of 25




     1          subject to proof at trial;

     2          g.      That Defendant be ordered to pay restitution to Plaintiffs and other Rule 23 California

     3          Class members for amounts gained through Defendant’s unlawful activities pursuant to

     4          Business and Professions Code sections 17200-05 and enjoined to cease and desist from

     5          unlawful and unfair activities in violation of California Business and Professions Code

     6          section 17200 et seq.;

     7          h.      An award to Plaintiffs and other Rule 23 California Class members of reasonable

     8          attorneys’ fees and costs, pursuant to California Code of Civil Procedure section 1021.5 and

     9          California Labor Code sections 226, 1194, 2802, and/or other applicable law;
    10          i.      An award of unreimbursed business expenses, pursuant to Labor Code § 2802;
    11          j.      Leave to amend to add additional claims, including claims under California’s Private
    12          Attorney General Act (“PAGA”), and
    13          k.      An award to Plaintiffs and other Rule 23 California Class members of such other and
    14          further relief, in law or equity, as this Court deems appropriate and just.
    15                                       DEMAND FOR JURY TRIAL

    16          Plaintiffs, Matthew Bromlow and Johnny Walters, individually and on behalf of all others

    17 similarly situated, by and through their attorneys, hereby demand a trial by jury pursuant to Rule 38

    18 of the Federal Rules of Civil Procedure and the court rules and statutes made and provided with

    19 respect to the above entitled cause.

    20

    21

    22 Dated: August 26 , 2019                         NICHOLS KASTER, LLP
                                                       BROWN, LLC
    23
                                                       s/ Matthew C. Helland
    24                                                 Matthew C. Helland
                                                       Attorneys for Plaintiff and Others Similarly Situated
    25

    26

    27

    28

                                                           22
                                              CLASS ACTION COMPLAINT
Case 4:20-cv-00062-JED-FHM Document 1 Filed in USDC ND/OK on 08/26/19 Page 23 of 25




                          EXHIBIT A
Case 4:20-cv-00062-JED-FHM Document 1 Filed in USDC ND/OK on 08/26/19 Page 24 of 25
Case 4:20-cv-00062-JED-FHM Document 1 Filed in USDC ND/OK on 08/26/19 Page 25 of 25
